        Case 1:17-cv-02989-AT Document 940 Filed 10/03/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


               CURLING PLAINTIFFS’ NOTICE OF FILING
              DECLARATION OF DR. J. ALEX HALDERMAN

      Plaintiffs Donna Curling, Donna Price and Jeffrey Schoenberg (collectively,

the “Curling Plaintiffs”) submit the attached declaration of Dr. J. Alex Halderman

to assist the Court in evaluating the Pro V&V letter report filed by State Defendants.

(Dkt. No. 939.)     As a precaution, Curling Plaintiffs will file the Halderman

Declaration provisionally under seal although they object to the sealing of the Pro

V&V report as improper and unsupported.
       Case 1:17-cv-02989-AT Document 940 Filed 10/03/20 Page 2 of 4




     Respectfully submitted this 3rd day of October, 2020.

 /s/ David D. Cross                         /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)              Halsey G. Knapp, Jr.
John P. Carlin (pro hac vice)              GA Bar No. 425320
Lyle P. Hedgecock (pro hac vice)           Adam M. Sparks
Mary G. Kaiser (pro hac vice)              GA Bar No. 341578
Robert W. Manoso (pro hac vice)            KREVOLIN & HORST, LLC
MORRISON & FOERSTER LLP                    1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW               Suite 3250
Suite 6000                                 Atlanta, GA 30309
Washington, DC 20006                       (404) 888-9700
(202) 887-1500
   Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg




                                       2
        Case 1:17-cv-02989-AT Document 940 Filed 10/03/20 Page 3 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                        3
          Case 1:17-cv-02989-AT Document 940 Filed 10/03/20 Page 4 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                         CERTIFICATE OF SERVICE

      I hereby certify that on October 3, 2020, a copy of the foregoing CURLING

PLAINTIFFS’ NOTICE OF FILING DECLARATION OF DR. J. ALEX

HALDERMAN was electronically filed with the Clerk of Court using the CM/ECF

system, which will automatically send notification of such filing to all attorneys of

record.

                                             /s/ David D. Cross
                                             David D. Cross




                                         4
